Citation Nr: 1432372	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  14-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable initial evaluation for hypertension.

(The issue of entitlement to a compensable initial evaluation for residuals of prurigo nodularis is the subject of a separate decision of the Board of Veterans' Appeals (Board) due to requested limitation of representation.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to September 1971.

This matter is before the Board on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA), Appeals Management Center (AMC) in Washington, D. C., which assigned a noncompensable initial rating for service-connected hypertension, effective from April 30, 2002.

Entitlement to service connection for hypertension was granted in the March 2012 rating decision.  In April 2012, the Veteran filed a notice of disagreement appealing the initial rating assigned in the March 2012 rating decision.   A July 2012 Board decision remanded the claim for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A May 2013 SOC was issued and the Veteran timely filed a June 2013 substantive appeal.  It now returns for appellate review.

The Veteran appointed the Veterans of Foreign Wars of the United States (VFW) as his representative in April 2002.  In September 2013, he appointed a private attorney as his representative limited solely to a skin issue which is not the subject of this Board action.  As such, the September 2013 appointment of limited representation did not serve to revoke the previously existing representation by VFW as to all other matters.  Hence, the skin issue is the subject of a separate decision of the Board, as indicated on the title page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2013 substantive appeal, the Veteran checked both boxes indicating a request for a Travel Board hearing and a video conference hearing.  However, in July 2013 correspondence the Veteran indicated he would no longer prefer a Travel Board hearing and requested a videoconference hearing.  As no further action by VA relating to the hearing request is indicated, and with consideration of the benefit of the doubt and to preserve the Veteran's due process rights, the Board concludes that the Veteran's claim of entitlement to a compensable initial evaluation for hypertension should be remanded to provide him an opportunity to appear before the Board for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, at the next available opportunity.  Notice of the scheduled hearing must be sent to the Veteran at his most recent address of record, and to the Veterans of Foreign Wars of the United States as his representative, unless otherwise indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


